Exhibit 99.1 NOTICE OF CHANGE IN CORPORATE STRUCTURE Pursuant to Section 4.9 of National Instrument 51-102 - Continuous Disclosure Obligations Eiger Technology, Inc. (“Eiger”) consolidated its shares on the basis of one post-consolidation common share for every ten pre-consolidation common shares with a record date of June 26, 2008 (the “Effective Date”).Additionally, the Company changed its name to "Gamecorp Ltd." (“Gamecorp”) effective on the record date. Open orders for Eiger shares were purged from the trading system at the close of business on June 25, 2008 as trading commenced on a consolidated basis on June 26, 2008.The trading symbol remains "GAME".Any fractional shares to be rounded to the nearest whole post-consolidation common share.The Company anticipates there are approximately 4,230,205 outstanding common shares post-consolidation.Eiger common shares have been assigned a new
